Exhibit 10.2

AMENDMENT TO SECOND AMENDED & RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) to the Second Amended & Restated Employment
Agreement by and between ADT LLC (the “Company”), and James D. DeVries (the
“Executive”), dated as of September 4, 2018 (the “Employment Agreement”), is
made by and between the Company and the Executive, effective as of November 30,
2018 (the “Amendment Effective Date”). Capitalized terms used herein that are
not otherwise defined shall have the meaning attributed to them in the
Employment Agreement.

WHEREAS, the Executive has been employed by the Company pursuant to the terms of
the Employment Agreement; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree to amend the Employment Agreement, effective as of the Amendment Effective
Date, as follows:

 

  1.

Section 2(c)(i) of the Employment Agreement is hereby restated in its entirety
as follows:

“Prior to the Effective Date, the Executive shall serve as President of ADT Inc.
with responsibilities, duties, and authority customary for such position. As of
the Effective Date, the Executive shall serve as President and Chief Executive
Officer of ADT Inc. with responsibilities, duties, and authority customary for
such position. Such duties, responsibilities, and authority may include services
for one or more subsidiaries of ADT Inc. (including, but not limited to, the
Company). Prior to the Effective Date, the Executive shall report to the Chief
Executive Officer of the Company. As of the Effective Date, the Executive shall
report to the Board. The Executive agrees to observe and comply with the
Company’s rules and policies as adopted from time to time by the Company. The
Executive shall devote his full business time, skill, attention, and best
efforts to the performance of his duties hereunder; provided, however, that the
Executive shall be entitled to (A) serve on civic, charitable, and religious
boards and, with advance notice to the Board, one (1) for-profit board of
directors, and (B) manage the Executive’s personal and family investments, in
each case, to the extent that such activities do not materially interfere with
the performance of the Executive’s duties and responsibilities hereunder, are
not in conflict with the business interests of the Company or its Affiliates,
and do not otherwise compete with the business of the Company or its
Affiliates.”



--------------------------------------------------------------------------------

  2.

Except as expressly modified hereby, all provisions of the Employment Agreement
will remain in full force and effect.

 

  3.

On and after the Amendment Effective Date, each reference to the Agreement shall
mean and be a reference to the Agreement as amended hereby, and this Amendment
and the Agreement shall be read together and construed as a single instrument.
To the extent that a provision of this Amendment conflicts with or differs from
a provision of the Agreement, such provision of this Amendment shall prevail and
govern for all purposes and in all respects.

 

  4.

This Amendment may be executed in counterparts (including via facsimile and
electronic image scan (pdf)), each one of which shall be deemed an original and
all of which together shall constitute one and the same Amendment.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the Amendment
Effective Date.

 

COMPANY ADT LLC By:  

/s/ P. Gray Finney

  Name:   P. Gray Finney   Title:   Senior Vice President & Chief Legal Officer
EXECUTIVE

/s/ James D. DeVries

James D. DeVries

 

[Signature Page to Amendment to Second Amended & Restated Employment Agreement]